DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on 01/19/2022.
Claims 1-3, 12-15 and 19-20 have been amended and all other claims are previously presented.
Claims 1-20 are submitted for examination.
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s amendment filed on January 19, 2022 has claims 1-3, 12-15 and 19-20 amended, and all other claims are previously presented. Claims 1, 13 and 20 are independent ones, and thus, the amendment necessitates a new ground of rejection.
Applicant’s remark, filed on January 19, 2022 at page 6, indicates, “Claim 12 is objected to as including certain informalities. Claim 12 has been amended to read: The device of claim 11, wherein the first response comprises an identifier to be provided to the second application, the second application having to provide the identifier to the registry server device to initiate the sending of the data to be shared by the first application to the second application.  The Applicant further submits that, in light of the amendments to claim 12, the Examiner's proposed interpretation (i.e., the interpretation proposed in page 3, section 7, of the Office Action) is rendered moot, and should no longer be operative. Applicant respectfully requests withdrawal of this objection. Similar amendments have been made to claim 19.”
Applicant’s argument has been considered and is found persuasive. Therefore, the previous objection made to claim 12 is withdrawn.
Applicant’s remark, filed on January 19, 2022 at pages 8-10, indicates, “Larios and Royer, relied upon by the Examiner, fail to teach or suggest the claimed "trusted link" being provided by the registry server device. In respect of the passages of Larios cited by the Examiner, Col. 2, lines 27-31 show that Larios' system requires that an application, and NOT the server, provides the link. … Royer is similarly deficient. In Royer, the parent application (analogous to Larios' first application), and not the server, is responsible for generating the link (see Royer, paragraph [0035]). … At least for the above reasons, the Applicant respectfully submits that claim 1 is novel and inventive over both Larios and Royer, alone or in combination.”
Applicant’s argument has been considered and is found persuasive. Therefore, the previous prior-art rejection is withdrawn.  However, Applicant’s amendment necessitates a new ground of rejection, and therefore, new grounds of rejection have been applied to the pending claims 1-20.
Accordingly, a new ground of rejection based on the newly identified prior-art by Molinet et al. (US 20160142859) has been applied to the amended claim 1. Specifically, Molinet discloses a method where a user of a client device request to a server a deep link and link data indicating a configuration of an application. Once the server receives the request for the link, proceeds to send the deep link and configuration information to the application in order to communicate with another application in the same device or in a second device. In addition, Molinet teaches the following limitations “store in a database coupled to the registry server device, configuration files for a plurality of applications…”, “receive via the communications module, from a first application, a first request to obtain a … link to a second application”, and “send to the first application, via the communications module, a first response comprising the … link.” Therefore, Examiner submits that Molinet discloses that the server sends or provide the link to the application. See Parag. [0028] and [0049] of Molinet and detailed rejection below.
Accordingly, a new ground of rejection based on the identified prior-art by Falkenburg et al. (US 9,684,501) has been applied to the amendment (Previously used for some dependent claims). Specifically, Falkenburg discloses a method for associating, in a secure manner, a link between web sites (or other network resources) and installed applications. In one embodiment, a signed list of one or more URLs is downloaded (from a server) and validated to establish an association, which is stored in a data structure, between a first application and a second application. In response to receiving a selection of a URL in the second application, comparing the selected URL to URLs in the data structure and displaying, in the first application. In addition, Falkenburg teaches the amended limitation “provide the trust link” (see Col. 1, lines 47-53 and rejection below).
Accordingly, based on the identified prior-art by Larios (US 10,594,673) has been applied to the amendment (Previously used as a primary reference in the last Office Action). Specifically, Larios discloses a method for secure communications between mobile applications installed on a user's mobile device. In some embodiments, a first application installed on a user's mobile device transmits a message to a server, where the message is to be communicated to a second application. In addition, Larios teach that the applications and/or the server exchanges data with goods/services providers associated with the applications (i.e. financial data). Therefore, Larios teaches the amended limitation “each configuration file comprising query parameters indicating data that can be shared with other applications” (see Col. 2, lines 21-25 and rejection below).
Finally, based on the identified prior-art by Hu et al. (US 2015/0302215) has been applied to the amended claim 1.  Specifically, Hu discloses a verification method that includes a URL link may be carried in the second verification request, and after receiving the second verification request. Therefore, Hu teaches the limitation “receiving …, a request to verify the trusted link. (See abstract and parag. [0108]).
Thus, Examiner submits that the new combination of references by Falkenburg, Molinet, Larios and Hu would render the claim limitations obvious.
Regarding amended independent claims 13 and 20, has been considered and is addressed based on the same rationale presented for the amended claim 1. Please refer to the rejection to the claims in details below.
Applicant’s remark, filed on January 19, 2022 at pages 8-10, indicates, “The Applicant submits that none of Larios, Royer, and Falkenburg teach or suggest the claimed "the result of the verification includes information to enable the second application to CPST verify that the signed trusted link was not tampered with and that query parameters provided by the first application have not been tampered with." As acknowledged by the Examiner in the Office Action at page 13, "the combination of Larios and Royer do not expressly teach: wherein the trusted link is signed by the registry server..." The Applicant submits that Falkenburg is similarly deficient. Falkenburg is silent as to the existence of the claimed "the result of the verification" enabling the second application to "verify...that query parameters ... have not been tampered with." … At least for the above reasons, the Applicant respectfully submits that claim 2 is novel and inventive over both Larios, Royer, and Falkenburg, alone or in combination. Claim 14 includes features similar to claim 2, and is novel and inventive over Larios, Royer, and Falkenburg, alone or in combination, at least for the same reasons as claim 2.”
Applicant’s argument has been considered and is found persuasive. Therefore, the previous prior-art rejection is withdrawn.  However, Applicant’s amendment necessitates a new ground of rejection, and therefore, new grounds of rejection have been applied to the pending claim 2.
The new combination of prior-art references by Falkenburg, Molinet, Larios, Hu and Li would render the claim obvious. Specifically, Falkenburg discloses “the trusted link is signed by the registry server device” and Li discloses “the result of the verification includes information to enable the second application to verify that the signed trusted link was not tampered with and that query parameters provided by the first application have not been tampered with”. See rejection in detail below.
Regarding dependent claims 3-12, 14-19, please refer to the aforementioned response, which addresses how the new combination of prior-art references by Falkenburg, Molinet and Larios would render the claimed limitations obvious.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  
Claims 1, 4-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Falkenburg et al. (US 9,684,501) hereinafter as Falkenburg in view of Molinet et al. (US 2016/0142859) hereinafter as Molinet, and further in view of Larios (US 10,594,673) and Hu (US 2015/0302215).
As per claim 1, Falkenburg teaches a registry server device for providing trusted links between applications (Falkenburg, Col. 4, lines 35-38; “Each website shown in FIG. 1 can be a distinct domain that is provided by a plurality of web servers, as is known in the art, which are provisioned to serve web content or other web resources from the domain.” … Col. 4, lines 65-67; “The method shown in FIG. 2 can be used to create an association (i.e. through a trust link) between a website or other network resource and an application such as an app.”), the registry server device comprising: 
a processor (Falkenburg, Col. 9; lines 64-66, “As shown in FIG. 9, the computer system 900, which is a form of a data processing system, includes a bus 903 which is coupled to one or more microprocessor(s) 906.”); 
a communications module coupled to the processor (Falkenburg, Col. 10, lines 10-17; “The bus 903 interconnects these various components together and also interconnects these components 905, 906, 907, and 911 to a display controller and display device 913 and to peripheral devices such as input/output (I/O) devices 915 which may be one or more of mice, touch screens, touch pads, touch sensitive input devices, keyboards, modems, network interfaces, printers and other devices which are well known in the art.”); and 
a memory coupled to the processor (“Falkenburg, Cols. 9-10; lines 64-6, “As shown in FIG. 9, the computer system 900, which is a form of a data processing system, includes a bus 903 which is coupled to one or more microprocessor(s) 906 and a ROM (Read Only Memory) 907 and volatile RAM 905 and a non-volatile memory 911. The microprocessor 906 is coupled to optional cache 904. The microprocessor 906 may have one or more cores that may retrieve the stored instructions from one or more of the memories 907, 905 and 911 and execute the instructions to perform operations described above.”), the memory storing computer executable instructions that when executed by the processor cause the processor (“Falkenburg, Cols. 9-10; lines 64-6, “As shown in FIG. 9, the computer system 900, which is a form of a data processing system, includes a bus 903 which is coupled to one or more microprocessor(s) 906 and a ROM (Read Only Memory) 907 and volatile RAM 905 and a non-volatile memory 911. The microprocessor 906 is coupled to optional cache 904. The microprocessor 906 may have one or more cores that may retrieve the stored instructions from one or more of the memories 907, 905 and 911 and execute the instructions to perform operations described above.”) to: 
[store in a database coupled to the registry server device, configuration files for a plurality of applications, each configuration file comprising query parameters indicating data that can be shared with other applications]; 
[receive via the communications module, from a first application, a first request to obtain] a trusted link [to a second application] (Falkenburg, Col.1, lines 47-53; “In one embodiment, the signed list of one or more URLs or URIs is downloaded from a server in the domain specified in the list, and the signed list is a cryptographically signed data structure which authenticates the list of URLs or URIs (in the signed list) as being authentic and authorized by the domain of the website.” (i.e. web server));
provide the trusted link (Falkenburg, Col.1, lines 47-53; “In one embodiment, the signed list of one or more URLs or URIs is downloaded from a server in the domain specified in the list, and the signed list is a cryptographically signed data structure which authenticates the list of URLs or URIs (in the signed list) as being authentic and authorized by the domain of the website. (i.e. web server)”); 
[send to the first application, via the communications module, a first response comprising] the trusted link (Falkenburg, Col.1, lines 47-53; “In one embodiment, the signed list of one or more URLs or URIs is downloaded from a server in the domain specified in the list, and the signed list is a cryptographically signed data structure which authenticates the list of URLs or URIs (in the signed list) as being authentic and authorized by the domain of the website. (i.e. web server)”);
receive via the communications module, from the second application, [a second request to verify the trusted link] (Falkenburg, Col. 3, lines 33-41; “The list of entitlements can be a list of URLs or URIs (Uniform Resource Identifier) in one embodiment. When the second (or receiving) app is installed or updated the list of domains (for example, Yelp.com) in the list of entitlements can be validated by downloading, for example, a signed JSON (Javascript Object Notation) file from a well-known location of each domain specified in the list of domains.” ... Col. 6, lines 26-48; “FIG. 2, operation 207 can validate each retrieved JSON file from each domain. Various known cryptographic techniques may be used to sign and to validate each JSON file. For example, in one embodiment the signature can be created by hashing the content (excluding the signature) of the JSON file with a known one-way hash algorithm and the result of that hash is then encrypted with the private key of the domain to create the signature which is then appended to the content of the JSON file. When a client device receives the signed file (from the domain), it can decrypt the signature using the public key of the domain which returns the hash of the content of the JSON file. The client device can then compute its own hash of the content using the same known one-way hash and compare its computed hash value to the hash value retrieved by decrypting the signature with the public key from a domain. Other well-known techniques may be used to validate each JSON file. This validation process can be performed at installation time (or at first run time) by a trusted system software component so that all apps and websites can rely on the trusted system software (which is distinct from the installed apps) to perform a secure and trusted validation that cannot be controlled by the app being installed.”) provided by the first application in association with the second application being invoked by the first application (Falkenburg, Col. 3, lines 17-21; “The embodiments described herein can provide a secure way for allowing a selection of a link in a first application to result in the display of the content from the link in a different, second application. In one embodiment, this can be referred to as a website to app association.” … Col.3, lines 48-54; “If the signed JSON file is determined to be authentic (indicating that it has been approved by the website) then the URLs or URIs in the signed JSON file are parsed and associated with the newly installed app and stored for use when the user selects the URLs or URIs in the first app to thereby cause the display of content of the URL or URI in the second app.”).
send to the second application, via the communications module, a second response comprising a result of the verification (Falkenburg, Col. 3, lines 48-54; “If the signed JSON file is determined to be authentic (indicating that it has been approved by the website (i.e. web server)) then the URLs or URIs in the signed JSON file are parsed and associated with the newly installed app and stored for use when the user selects the URLs or URIs in the first app to thereby cause the display of content of the URL or URI in the second app.”).
Falkenburg does not expressly teach:
store in a database coupled to the registry server device, configuration files for a plurality of applications, each configuration file comprising query parameters indicating data that can be shared with other applications;
receive via the communications module, from a first application, a first request to obtain [a trusted link] to a second application;
send to the first application, via the communications module, a first response comprising [the trusted link];
receive … a second request to verify the trusted link…
However, Molinet teaches:
store in a database coupled to the registry server device, configuration files for a plurality of applications (Molinet, Parag. [0049]; “The deep link database 260 stores indicators of locations within the application 121 and/or other configuration information that are indicated in link data for contextual deep links. Locations are pages, sections, content items, and any other element in the application that a user can navigate to.”), [each configuration file comprising query parameters indicating data that can be shared with other applications];
receive via the communications module, from a first application, a first request to obtain [a trusted] link to a second application (Molinet, Parag. [0028]; “To create a contextual deep link to send to a second client device 120, the first client link module 122 on a first client device 120 requests the contextual deep link from the contextual deep linking server 110. The first client link module 122 also sends link data to the contextual deep linking server 110, indicating a particular configuration of the application 121. The first client link module 122 then receives newly generated contextual deep link from the contextual deep linking server 110.”);
send to the first application, via the communications module, a first response comprising [the trusted] link (Molinet, Parag. [0028]; “To create a contextual deep link to send to a second client device 120, the first client link module 122 on a first client device 120 requests the contextual deep link from the contextual deep linking server 110. The first client link module 122 also sends link data to the contextual deep linking server 110, indicating a particular configuration of the application 121. The first client link module 122 then receives newly generated contextual deep link from the contextual deep linking server 110.”);
Falkenburg and Molinet are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide a trusted link (i.e. URL, URI) between applications in order to perform secure transactions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Molinet’s system into Falkenburg’s system, with a motivation to provide a system where a client can request to a server a link that will include the data to perform a transaction in one or more applications (Molinet, Parag. [0016-0019] and [0026]).
The combination of Falkenburg and Molinet does not expressly teach:
… each configuration file comprising query parameters indicating data that can be shared with other applications.
However, Larios teach:
… each configuration file comprising query parameters indicating data that can be shared with other applications (Larios, Col. 2, lines 21-25; “Embodiments of the invention(s) described herein provide a secure mechanism to communicate and exchange data device between apps by providing a system that allows for the encryption and decryption of a message of any size and any type of data.”… Abstract; “In some embodiments, the applications and/or the server exchanges data with goods/services providers associated with the applications.” … Col. 7, lines 7-16; “In some optional embodiments, the management server communicates with the goods/services provider server (e.g., transportation server) associated with the second app for exchanging billing information, product/services information, conforming that the user ordered the goods/services, details of the goods/services ordered by the user, analytics, and other such information. Information pertaining to this communication can be saved in a database coupled to the management server.” Examiner submits that the personal information provided by the user (preferences/parameters) at the time of downloading/configuring the app related to financial information, buying preferences, and other related information regarding a transactions are the claimed query parameters presented.);
Falkenburg, Molinet and Larios are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide a trusted link (i.e. URL, URI) between applications in order to perform secure transactions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Larios system into Falkenburg-Molinet system, with a motivation to provide a system and methods for secure communications between mobile applications installed on a user's mobile device. Specifically, exchanges of data with good and service providers in order to complete a transaction (Larios, Abstract).
The combination of Falkenburg, Molinet and Larios does not expressly teach:
receive … a second request to verify the trusted link…
However, Hu teaches:
 receive … a second request to verify the trusted link (Hu, Parag. [0108]; “The URL link may be carried in the second verification request, and after receiving the second verification request ...”) …
Falkenburg, Molinet, Larios and Hu are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide a trusted link (i.e. URL, URI) between applications in order to perform secure transactions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hu system into Falkenburg-Molinet-Larios system, with a motivation to provide a sensitive operation verification method, a terminal device, a server, and a verification system in order to obtain information in the two-dimensional code (including the URL link), the information in the two-dimensional code being at least used to uniquely determine the sensitive operation (Hu, Abstract).

As per claim 4, the combination of Falkenburg, Molinet, Larios and Hu teaches the device of claim 1. Molinet further teaches wherein if the trusted link cannot be found, the registry server device returns an error message to the second application indicative of a fraudulent or incorrect request provided by the first application (Molinet, Parag. [0053]; “To request the new contextual deep link, the link request module 210 may transmit a request for a new contextual deep link to the contextual deep linking server 110. This request includes the link data that the application 121 intends for the recipient of the newly generated contextual deep link to access. Subsequent to the request, the link request module 210 receives the newly generated contextual deep link, and/or may receive a status/error message from the contextual deep linking server 110.”).

As per claim 5, the combination of Falkenburg, Molinet, Larios and Hu teaches the device of claim 1. Larios further teaches wherein the first and second applications are financial related applications and the data that can be shared with other applications comprises financial data (Larios, Col. 4, lines 24-33; “FIG. 1B shows that app 1 is associated with a goods/services provider server 1 104 and app 2 is associated with goods/services provider server 2 106. For example, app 1 can communicate user-selected information and/or a user's personal/financial information to goods/services provider server 1, when a user performs an action associated with app 1. The user-selected information can be a user's preference of one or more goods/services provided by the goods/services provider. Similarly, app 2 can communicate with goods/services provider server 2 106.”).

As per claim 6, the combination of Falkenburg, Molinet, Larios and Hu teaches the device of claim 1. Falkenburg further teaches wherein one of the first application or the second application is launched through a browser (Falkenburg, Col. 1, lines 60-64; “In one embodiment, the second application is a web browser or displays a web view which includes one or more active URLs or URIs, and the first application is distributed by an entity that controls or operates the domain.”).

As per claim 7, the combination of Falkenburg, Molinet, Larios and Hu teaches the device of claim 1. Larios further teaches wherein the first request comprises an application identifier associated with the second application (Larios, Col. 7, lines 35-43; “The deep link established between app 1 and app 2 is identified as app2://ridetap/10AC00000000000001000074. In this example, the URI corresponds to app2://ridetap and the specific location within app 2 is identified with the address (or, identifier) 10A000000000000001000074. In FIG. 5, portion 502 of the key corresponds to a message ID that is used to authenticate the key as a valid key (e.g., when such a key is received by the server from the second application).”).

As per claim 8, the combination of Falkenburg, Molinet, Larios and Hu teaches the device of claim 1. Falkenburg further teaches wherein the first response comprises a collection of uniform resource locators having been signed and verified by the registry server device (Falkenburg, Col. 1, lines 38-39; “validating the signed list of URLs or URIs” … Col.1, lines 47-53; “In one embodiment, the signed list of one or more URLs or URIs is downloaded from a server in the domain specified in the list, and the signed list is a cryptographically signed data structure which authenticates the list of URLs or URIs (in the signed list) as being authentic and authorized by the domain of the website.”).

As per claim 9, the combination of Falkenburg, Molinet, Larios and Hu teaches the device of claim 1. Falkenburg teach further comprising a cryptographic module, wherein the computer executable instructions further cause the processor to access the cryptographic module to verify the trusted link (Falkenburg, Col.1, lines 47-53; “In one embodiment, the signed list of one or more URLs or URIs is downloaded from a server in the domain specified in the list, and the signed list is a cryptographically signed data structure which authenticates the list of URLs or URIs (in the signed list) as being authentic and authorized by the domain of the website.”).

As per claim 10, the combination of Falkenburg, Molinet and Larios teaches the device of claim 9. Falkenburg teach wherein the trusted link is cryptographically signed (Falkenburg, Col.1, lines 47-53; “In one embodiment, the signed list of one or more URLs or URIs is downloaded from a server in the domain specified in the list, and the signed list is a cryptographically signed data structure which authenticates the list of URLs or URIs (in the signed list) as being authentic and authorized by the domain of the website.”).

As per claim 11, the combination of Falkenburg, Molinet, Larios and Hu teaches the device of claim 1. Larios further teaches wherein the computer executable instructions further cause the processor to: send the data to be shared by the first application to the second application from the registry server device (Larios, Col. 3, lines 59-62, “When key server 116 receives a request from app 2 for retrieval of the message, key server 116 decrypts the message before sending the message to app 2”.  Col. 7, lines 7-16; “In some optional embodiments, the management server communicates with the goods/services provider server (e.g., transportation server) associated with the second app for exchanging billing information, product/services information, conforming that the user ordered the goods/services, details of the goods/services ordered by the user, analytics, and other such information. Information pertaining to this communication can be saved in a database coupled to the management server.”).

As per claim 12, the combination of Falkenburg, Molinet, Larios and Hu teaches the device of claim 11. Molinet teaches wherein the first response comprises an identifier to be provided to the second application (Molinet, Parag. [0027]; “As an example, a contextual deep link may be au URL in the format of “http://link-provider.com/application identifier/unique identifier”. In this example, “link-pro vider.com' is the domain name associated with the entity performing the operations coordinating the contextual deep linking. This may be associated with a specialized server Such as a contextual deep linking server as described below. The “application identifier is a unique character string identifier that identifies the application in question.”), the second application having provide the identifier to the registry server device (Molinet, Parag. [0027]; “When a user clicks (or interacts) with the contextual deep link, a request is made to the “link-provider.com” server which receives the unique identifiers (i.e. device and app identifiers) and is able to send a contextually valid response to the client device 120 of the user.”) to initiate the 
In addition, Larios teach:
sending of the data to be shared by the first application to the second application (Larios, Col. 2, lines 21-25; “Embodiments of the invention(s) described herein provide a secure mechanism to communicate and exchange data device between apps by providing a system that allows for the encryption and decryption of a message of any size and any type of data.”… Abstract; “In some embodiments, the applications and/or the server exchanges data with goods/services providers associated with the applications.” … Col. 7, lines 7-16; “In some optional embodiments, the management server communicates with the goods/services provider server (e.g., transportation server) associated with the second app for exchanging billing information, product/services information, conforming that the user ordered the goods/services, details of the goods/services ordered by the user, analytics, and other such information. Information pertaining to this communication can be saved in a database coupled to the management server.”).

As per claim 13, it is a method claim that recites similar limitations to those of claim 1, and therefore it is rejected for the same rationale applied to claim 1.

As per claim 16, the rejection of claim 13 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 4, and therefore it is rejected for the same rationale applied to claim 4.

As per claim 17, the rejection of claim 13 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 9, and therefore it is rejected for the same rationale applied to claim 9.

As per claim 18, the rejection of claim 13 is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 11, and therefore it is rejected for the same rationale applied to claim 11.

As per claim 19, the rejection of claim 18 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 12, and therefore it is rejected for the same rationale applied to claim 12.

As per claim 20, it is a non-transitory computer readable medium claim that recites similar limitations to those of claim 1, and therefore it is rejected for the same rationale applied to claim 1. In addition, Falkenburg teaches a non-transitory computer readable medium for providing trusted links between applications (Falkenburg, Col. 2, lines 16-21; “The various embodiments described herein can be employed in methods and in systems that use these methods and in non-transitory machine readable storage media that store executable program instructions which when executed can cause a data processing system to perform any one or more of the methods described herein.).

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Falkenburg et al. (US 9,684,501) hereinafter as Falkenburg in view of Molinet et al. (US 2016/0142859) hereinafter as Molinet, and further in view of Larios (US 10,594,673) and Hu (US 2015/0302215) as applied to claim 1 above, and further in view of Li (CN 110032895).
As per claim 2, the combination of Falkenburg, Molinet, Larios and Hu teaches the device of claim 1. 
The combination of Falkenburg, Molinet, Larios and Hu does not expressly teach:
the result of the verification includes information to enable the second application to verify that the signed trusted link was not tampered with and that query parameters provided by the first application have not been tampered with.
However, Li teaches:
the result of the verification includes information to enable the second application to verify that the signed trusted link was not tampered with and that query parameters provided by the first application have not been tampered with (Li, page 8, Parag. 2-3; “The URL link includes an initial URL link and a random number, a timestamp, and a signature added to the initial URL link. S202. Use a specified signature function to process the initial URL link, the random number, and the timestamp to obtain the reference signature.” … page 8, Parag. 6-8; “S203. Determine whether the signature is the same as the reference signature; if yes, execute step S204; if no, execute step S205. S204. Determine that the initial URL link verification is passed. S205. Determine that the initial URL link verification fails.” … page 9, First Parag.; “The request verification method provided by the embodiment of the present invention can verify the validity of the signature on the received URL link, which can verify whether the request is modified (i.e. tampered) by a third party, thereby greatly improving the security of the request.”).
Falkenburg, Molinet, Larios, Hu and Li are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide a trusted link (i.e. URL, URI) between applications in order to perform secure transactions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li system into Falkenburg-Molinet-Larios-Hu system, with a motivation to provide a system and verification request process for a generated URL link. The process includes verifying the signature to improve the security (Li, Abstract).

As per claim 14, the rejection of claim 13 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 2, and therefore it is rejected for the same rationale applied to claim 2.


Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Falkenburg et al. (US 9,684,501) hereinafter as Falkenburg in view of Molinet et al. (US 2016/0142859) hereinafter as Molinet, and further in view of Larios (US 10,594,673) and Hu (US 2015/0302215) as applied to claim 1 above, and further in view of Bestmann et al. (US 2013/0275560) hereinafter as Bestmann.
As per claim 3, the combination of Falkenburg, Molinet, Larios and Hu teaches the device of claim 1.
The combination of Falkenburg, Molinet, Larios and Hu does not teach:
wherein the computer executable instructions further cause the processor to: receive a new configuration file; and replace a current configuration file in the database to update query parameters for at  least one trusted link. 
However, Bestmann teaches:
wherein the computer executable instructions further cause the processor to: receive a new configuration file; and replace a current configuration file in the database to update query parameters for at least one trusted link (Bestmann, Parag. [0030]; “Each of these URL handlers 91.92 must be registered with a unique URL scheme in order to be able to uniquely address a specific third party app. Configuration profile data received in the URL handlers 91.92 is extracted from them by the library 74, 76. The libraries 74, 76 provide a class 80 that forwards configuration profile settings to delegates 94, 96. The class has a method 82 for setting a configuration profile and another method 84 for removing a configuration profile. A configuration profile may be set in whole or in part, or it may be removed in whole or in part. Current or existing configuration profiles may be updated. On removal of a configuration pro file, the third party app 70, 72 can also remove any stored data relating to the profile. The actual configuration profile is set by the corresponding delegate 94.96 in each of the third party apps 70, 72.”).
Falkenburg, Molinet, Larios, Hu and Bestmann are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide a trusted link (i.e. URL, URI) between applications in order to perform secure transactions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bestmann system into Falkenburg-Molinet-Larios-Hu system, with a motivation to provide communication between third party applications in a sandboxed environment on an electronic device (Bestmann, Parag. [0002]) in order to maintain the security of the communication parameters.

As per claim 15, the rejection of claim 13 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 3, and therefore it is rejected for the same rationale applied to claim 3.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shapira, et al. (US 8,572,593): relates to a method includes receiving a query containing one or more query parameters from a remote computing device and identifying a set of third party applications corresponding to the one or more query parameters. For each third party application, the method includes transmitting at least a subset of the one or more query parameters to a server associated with the third party application, receiving a response from the server associated with the third party application, and generating a state link to a native application version of the third party application based on the response.
Patel, et al. (US 10,423,691): relates to user accessing content via a web browser or other application can be provided with an option to deep link (or automatically redirected) into an identified application in order to access corresponding content via the identified application. The deep link can be determined using a set of rules and filters to ensure that the appropriate link is determined and that the option to deep link is only provided in accordance with user preferences and behaviors, or any restrictions on the display of the content.
Hacigumus, et al. (US 2012/0144407): relates to system and method are provided for data sharing. A uniform communication framework is provided as part of a sharing service on the cloud platform to facilitate data sharing among a plurality of applications. The uniform communication framework includes an application programming interface which provides a communication gateway to permit a first application to access data of a second application stored in the data store.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.C./Examiner, Art Unit 2498    

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498